Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2016/0191813, hereinafter Wu).
Re claim 1, Wu discloses, an imaging apparatus comprising: a frame (150); and at least one camera (100, 200, 300, 400) provided on the frame, wherein each of the at least one camera comprises: a lens (57); a sensor coupled to the lens and configured to obtain an image (par [0027]); a base (30) coupled to the sensor or the lens, configured to receive external power, and rotatable on the frame (figs 5-6, pars [0028]-[0031], [0051]-[0055]); and a guide (152) connected to the base to be rotatable along with the base, and contacting the frame (figs 9-11, pars [0034]-[0036]).
Re claim 2, Wu discloses the limitations of claim 1 including wherein the base is rotatable within a preset angle (figs 5-6 and 9-11), and in response to the base rotating, the 
Re claim 7, Wu discloses the limitations of claim 1 including wherein the guide comprises: a guide body sharing a central axis of rotation with the base and connected to the base (figs 5-6 and 9-11); and a guide contact (160) coupled to an outer surface of the guide body to protrude outward and contacting the frame (figs 5-6 and 9-11).
Re claim 8, Wu discloses the limitations of claim 7 including wherein the guide further comprises a guide well coupled to an outer surface of the base (figs 7 and 11).
Re claim 9, Wu discloses the limitations of claim 7 including further comprising a support located between the base and the frame, and contacting the base and the frame (par [0052]).
Re claim 13, Wu discloses the limitations of claim 1 including further comprising a support located between the guide and the frame and contacting the guide and the frame (par [0052]).
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 3-6, 10-12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696